EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the reply filed on 03 November 2021, the IDS filed on 03 November 2021, and the IDS filed on 08 November 2021. 
The information disclosure statements (IDS) submitted on 03 November 2021 and on 08 November 2021 were filed after the mailing date of the non-final rejection on 05 August 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Receipt and entry of the replacement drawings, the amended abstract, the amendments to the specification, and the amendments to the claims filed on 03 November 2021 are hereby acknowledged. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Steven D. Wangerow, Registration No. 61,070, on or about 05 November 2021. During this interview, Attorney Wangerow offered to file a supplemental amendment to the drawings to in order to correct the somewhat uneven line quality in one portion of the replacement drawing for Figure 2 as filed on 03 November 2021, but the examiner stated that the replacement drawings as filed on 03 November 2021 are generally acceptable for examination purposes and that a corrected replacement drawing for Figure 2 will only need to be filed after allowance or after the next Office action on the merits, whichever comes first.   
The following changes to the drawings have been approved by the examiner and agreed upon by applicant (as noted above): a second replacement drawing for Figure 2 to correct the .
The following is an examiner’s statement of reasons for allowance: the prior art of record does not show nor reasonably suggest the subject matter which has been added to base claim 1 via the amendments to the claims filed on 03 November 2021 in combination with the limitations previously recited in base claim 1. In particular, the prior art of record does not show nor reasonably suggest a third heat exchanger disposed between the first and second compressors and operably connected thereto as now recited by base claim 1 and by all claims depending therefrom. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 7 through 16, 24, and 25 are allowed. 
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763